Case 8:21-cv-01490-MSS-JSS Document 27 Filed 08/10/21 Page 1 of 3 PageID 196



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JUNE VAN SCOYOC,


              Plaintiff,                      CASE NO.: 8:21-cv-1490
-v-

CITY OF BELLEAIR BEACH, DAN
GUNN, personally and in his official
capacity as vice mayor of Belleair Beach,
COUNCILWOMAN JODY SHIRLEY,
personally and in her official capacity as
Belleair    Beach    council     member,
COUNCILWOMAN RITA SWOPE,
personally and in her official capacity as
Belleair Beach council member, TOWN
OF BELLEAIR SHORE, BARBARA
COLLUCI, personally and in her official
capacity as Belleair Shore town clerk,
STEVE MARSH, KEITH MACARI,
and NICK DI CEGLIE, dba PINELLAS
COUNTY                   REPUBLICAN
EXECUTIVE COMMITTEE AND/OR
PINELLAS COUNTY REPUBLICAN
PARTY,

              Defendants.



          NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL
                 FOR PLAINTIFF JUNE VAN SCOYOC
      COMES NOW the undersigned attorney, Gautier Kitchen, Esq., and hereby

files this Notice of Appearance on behalf of the Plaintiff, June VanScoyoc, as additional

counsel of record for them in this proceeding.




                                        Page 1 of 3
Case 8:21-cv-01490-MSS-JSS Document 27 Filed 08/10/21 Page 2 of 3 PageID 197



      Furthermore, the undersigned counsel for Plaintiff hereby designates the

following primary and secondary e-mail addresses for service by electronic mail:

      gautier@kitchen-law.com

      judith@kitchen-law.com

WHEREFORE, the undersigned files the instant notice this 10th day of August 2021.


                                              Respectfully Submitted,

                                              /s/ Gautier Kitchen
                                              Gautier Kitchen, Esquire
                                              Florida Bar No.: 0689793
                                              THE KITCHEN LAW FIRM
                                              103 N. Meridian Street
                                              Tallahassee, Florida 32301
                                              Telephone: (850) 329-6715
                                              gautier@kitchen-law.com
                                              juditch@kitchen-law.com




                                      Page 2 of 3
Case 8:21-cv-01490-MSS-JSS Document 27 Filed 08/10/21 Page 3 of 3 PageID 198




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on August 10, 2021, I filed a copy of the foregoing with

the Clerk of the Court via the CM/ECF system. I further certify that all parties to this

case are equipped to receive service of documents via that system.


                                               /s/ Gautier Kitchen
                                               Gautier Kitchen, Esquire
